Citation Nr: 0707540	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  04-00 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1964 to May 1966.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which denied service connection 
for bilateral hearing loss.

In a February 2005 decision, the Board affirmed the RO's 
denial and denied service connection for bilateral hearing 
loss.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
July 2006 order, the Court vacated the Board's decision and 
remanded the matter back to the Board for development 
consistent with the parties' Joint Motion for Remand.  The 
case is once again before the Board for review.


FINDING OF FACT

The veteran's bilateral hearing loss was first diagnosed many 
years after service and is not related to noise exposure in 
service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 
38 C.F.R. §§ 3.303, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  In addition, certain 
chronic diseases, such as sensorineural hearing loss, may be 
presumed to have been incurred in or aggravated during 
service if manifested to a compensable degree (10 percent) 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West Supp. 2005); 38 
C.F.R. §§ 3.307, 3.309 (2006).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999). 

With respect to the first element of a current disability, 
before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

Even though disabling hearing loss may not be demonstrated at 
the time of separation from service, a veteran may 
nevertheless establish service connection for a current 
hearing loss disability by submitting evidence that the 
current disability is related to service.  Hensley v. Brown, 
5 Vet. App. 155 (1993).  The threshold for normal hearing is 
from zero to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  Id. (citing Current 
Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. 
eds., at 110-11 (1988)).  Cf. 38 C.F.R. § 3.385.

In this case, the record shows that the veteran was first 
diagnosed with a bilateral hearing loss disability in 1992, 
which he attributes to noise exposure in service as a result 
of being in close proximity to weapons while driving an 
ammunition supply truck in Germany.  For the reasons set 
forth below, however, the Board finds that the preponderance 
of the evidence is against the veteran's claim.

The veteran's service medical records make no reference to 
hearing loss in either ear.  Initially, the Board notes that 
VA audiometric readings prior to June 30, 1966, and service 
department audiometric readings prior to October 31, 1967, 
must be converted from American Standards Association (ASA) 
units to International Standard Organization (ISO) units.  
Thus, both the veteran's induction and separation 
examinations require conversion from ASA to ISO units.

Audiometric testing during his entrance examination in June 
1964 showed, in the right ear, a 30-decibel loss at the 500 
Hz level, a 25-decibel loss at the 1000 and 2000 Hz levels, 
and a 25-decibel loss at the 4000 Hz level.  Testing in the 
left ear revealed a 30-decibel loss at the 500 Hz level, a 
25-decibel loss at the 1000 Hz level, a 15-decibel loss at 
the 2000 Hz level, and a 30-decibel loss at the 4000 Hz 
level.  Whispered voice testing was 15/15 in both ears.

Audiometric testing during the veteran's separation 
examination in March 1966 in the right ear revealed a 30-
decibel loss at the 500 Hz level, a 25-decibel loss at the 
1000 and 2000 Hz levels, and a 15-decibel loss at the 4000 Hz 
level.  Testing in the left ear revealed a 25-decibel loss at 
the 500 Hz level, a 20-decibel loss at the 1000 Hz level, a 
25-decibel loss at the 2000 Hz level, and a 20-decibel loss 
at the 4000 Hz level.  

Thus, according to VA standards, no evidence of a hearing 
loss disability for VA purposes was shown in service.  
Moreover, there does not appear to be an upward shift in 
hearing loss between the veteran's entrance and his 
separation from active duty.  In short, the veteran's service 
medical records provide highly probative evidence against the 
claim.  

Indeed, the record shows that a hearing loss disability for 
VA purposes was not shown until many years after service.  In 
this regard, records from Apollo Hearing Center contain 
audiometric testing results from August 1992, October 1996, 
and November 1998, all of which show a hearing loss 
disability for VA purposes.  In this regard, the August 1992 
report revealed, in the right ear, a 40-decibel loss at the 
500 Hz level, a 55-decibel loss at the 1000 Hz level, a 65-
decibel loss at the 2000 Hz level, and a 75-decibel loss at 
the 4000 Hz level.  Testing in the left ear revealed a 45-
decibel loss at the 500 Hz level, a 65-decibel loss at the 
1000 Hz level, an 80-decibel loss at the 2000 Hz level, and a 
90-decibel loss at the 4000 Hz level. 

In a November 2003 letter, an audiologist at Apollo Hearing 
Center indicated that he had been seeing the veteran for 
bilateral hearing loss since 1992.  The audiologist noted the 
veteran's history of hearing loss dating back to when he was 
separated from the military.  The audiologist then provided 
the following opinion:  "He was an ammunition truck driver 
in the service.  There is a good possibility that this may 
have been the source of his hearing difficulties.  His 
condition may have been noise induced."  

The problem with this opinion is twofold.  First, the phrases 
"good possibility" and "may have been" constitute 
speculation as to the etiology of the veteran's hearing loss.  
Unfortunately, the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993). It has 
been observed that statements from doctors which are 
inconclusive as to the origin of a disease can not be 
employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 
Vet. App. 104, 145-6 (1993).

The second problem with this opinion is that no evidence 
indicates that the audiologist reviewed the veteran's claims 
file.  In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the 
Court rejected a medical opinion as "immaterial" where there 
was no indication that the physician reviewed the claimant's 
service medical records or any other relevant documents which 
would have enabled him to form an opinion on service 
connection on an independent basis.  See also Swann v. Brown, 
5 Vet. App. 177, 180 (1993) (without a review of the claims 
file, an opinion as to etiology of an underlying disorder can 
be no better than the facts alleged by the veteran).  In 
light of this case law, the audiologist's opinion is of 
little probative value.

In contrast, the VA examiner reviewed the claims file in 
November 2002 and determined that the veteran's bilateral 
hearing loss disability is not related to service.  In this 
report, the examiner recorded the veteran's history of in-
service noise exposure from to Howitzers, as well as his 
history of occupational noise exposure after service from 
saws while working as a butcher for 36 years.  After 
reviewing the claims file, the examiner stated that "it is 
less likely than not that [the] veteran's hearing loss was 
due to his service experience."  The examiner based his 
opinion on the fact that audiograms at both induction and 
separation revealed normal hearing bilaterally.

The Board places greater probative value on this opinion, as 
it was based on a review of the claims file and supported by 
sound rationale.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases); 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches.... As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").

Overall, both the service and post-service medical records 
provide highly probative evidence against the veteran's 
claim.  The record shows that the veteran was first diagnosed 
with a bilateral hearing loss disability in 1992, 
approximately 26-years after his separation from active duty.  
The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Moreover, a VA examiner reviewed the claims file and 
determined that the veteran's hearing loss is not related to 
service.  The Court has held that the adoption of an expert 
medical opinion may satisfy the Board's statutory requirement 
of an adequate statement of reasons and bases if the expert 
fairly considered the material evidence seemingly supporting 
the veteran's position.  Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  Here, for example, the VA examiner reviewed the 
veteran's claims file, including the service medical records, 
before determining that the veteran's hearing loss is not 
related to service. 

In addition to the medical evidence, the Board has also 
considered lay statements in support of the claim, including 
the veteran's testimony presented at a video conference 
hearing in October 2004, as well as a statement from the 
veteran's spouse.  However, as laypersons, without the 
appropriate medical training and expertise, neither the 
veteran nor his spouse is competent to provide a probative 
(persuasive) opinion on a medical matter, such as the 
etiology of a hearing loss disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions).  Thus, personal opinions by the 
veteran and his spouse that his hearing loss disability is 
related to service are not a sufficient basis for awarding 
service connection.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for bilateral hearing loss.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt.  However, because the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b).  Accordingly, the 
appeal is denied.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO dated in July 2002 
and August 2002, as well as a letter by the Board dated in 
July 2006, (1) informed the veteran about the information and 
evidence not of record that is necessary to substantiate his 
claim; (2) informed him about the information and evidence 
that VA will seek to provide; (3) informed him about the 
information and evidence he is expected to provide; and (4) 
requested him to provide any evidence in his possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claims."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board notes that VA has complied, to the extent 
necessary, with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.            § 3.159(b) apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Board notes that the veteran has not been notified of the 
last two requirements in Dingess.  However, since the Board 
finds that the preponderance of the evidence is against the 
veteran's claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Hence, there is no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet.App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
These records include service medical records, VA outpatient 
treatment records, and private treatment records from Apollo 
Hearing Center.  In addition, the veteran was also afforded a 
VA examination to determine whether his hearing loss 
disability is related to service.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 



____________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


